
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.10


EMPLOYMENT AGREEMENT

        This Agreement, dated August 20, 2003 is between JDS Uniphase
Corporation (the "Company") and Dr. Kevin Kennedy ("Employee").


PREMISES

        WHEREFORE,

        1.     Employee has been offered and desires to accept employment by
Company; and

        2.     Company and Employee wish to memorialize the terms of Employee's
employment relationship with a written Employment Agreement intended to
supersede all other written and oral representations regarding Employee's
employment with Company;


AGREEMENT

        NOW, THEREFORE, based on the foregoing premises and in consideration of
the commitments set forth below, Employee and Company agree as follows:

        1.    Definitions.    

        As used herein, the following terms are defined as follows:

        a.     "Cause" means:

          (i)  willful malfeasance by Employee, which has a material adverse
effect on the Company;

         (ii)  substantial and continuing willful refusal by Employee to perform
duties ordinarily performed by an employee in the same position and having
similar duties as Employee;

        (iii)  conviction of Employee for a felony or misdemeanor which would
have a material adverse effect on the Company's goodwill if Employee is retained
as an employee of the Company;

          (i)  willful failure by Employee to comply with material policies and
procedures of the Company including but not limited to the JDS Uniphase
Corporation Ethics Policy and Policy Regarding Inside Information and Securities
Transactions.

        b.     "Good Reason" means the occurrence of any of the events or
conditions described in subsections (i) through (iv) below, provided however,
that Employee provides the Company with thirty (30) days notice of termination
for "Good Reason" pursuant to the provisions of Section 7 below, during which
time the Company shall have an opportunity to cure the occurrence or condition
claimed to constitute "Good Reason"; and provided further, that such notice of
resignation is submitted by Employee no later than sixty (60) days after the
occurrence of the event or condition that Employee claims as the basis for
termination for "Good Reason":

          (i)  a material reduction in Employee's base salary or target bonus
without Employee's prior written consent; or

         (ii)  a material adverse change in Employee's position, duties or
responsibilities without Employee's prior written consent; or

        (iii)  an actual change in Employee's principal work location by more
than 50 kilometers without Employee's prior written consent;

1

--------------------------------------------------------------------------------




        (iv)  a resignation by Employee occurring any time within 6 months of a
Change of Control; or

         (v)  failure by the Company to obtain from any successor company the
assumption of the Company's obligations under this Agreement.

        c.     "Change of Control" means:

          (i)  the acquisition by any person (or related group of persons),
whether by tender or exchange offer made directly to the Company's stockholders,
open market purchases or any other transaction or series of transactions, of
Common Stock possessing sufficient voting power in the aggregate to elect an
absolute majority of the members of the Company's Board of Directors;

         (ii)  a merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which securities representing more
than fifty percent (50%) of the total combined voting power of the surviving
entity are held by persons who held Common Stock immediately prior to such
merger or consolidation and those members of the Existing Board immediately
prior to such merger or consolidation constitute a majority of the Board of
Directors immediately after such merger or consolidation;

        (iii)  any reverse merger in which the Company is the surviving entity
but in which either securities representing more than fifty percent (50%) of the
total combined voting power of the Company's outstanding securities are
transferred to holders different from those who held such securities immediately
prior to such merger or those members of the Existing Board immediately prior to
such merger or consolidation do not constitute a majority of the Board of
Directors immediately after such merger; or

        (iv)  the sale, transfer or other disposition of all or substantially
all of the assets of the Company (whether such assets are owned directly by the
Company or indirectly through one or more operating subsidiaries).

        d.     "Disabled" means a mental or physical disability, illness or
injury, evidence by medical reports from a duly qualified medical practitioner,
which renders the Employee unable to perform the essential duties of his or her
position, and "Disability" has a corresponding meaning.

        e.     "Effective Date" means:

          (i)  in the event the Company terminates the employment of Employee,
the date designated by the Company as the last day of Employee's employment;

         (ii)  in the event the Employee resigns his or her employment with the
Company, the date designated by the Company as the effective date of
resignation;

        (iii)  in the event the Employee dies, the date of death;

        (iv)  in the event the Employee becomes Disabled, the date designated by
the Company as the last day of Employee's employment.

        f.      "New Hire Options" means those certain option rights to purchase
an aggregate of 2,000,000 shares of the Company's Common Stock to be issued by
the Company to Employee pursuant to Section 3 below.

        2.    Position, Duties, Responsibilities    

        a.    Position:    Employee is employed by Company to render services to
the Company in the position of Chief Executive Officer, subject to the
provisions of paragraph 3 below and commencing upon the date specified in
Section 4 below. Employee shall perform such duties as

2

--------------------------------------------------------------------------------

are customarily required by such position and such other and responsibilities as
may be assigned by the Company's Board of Directors from time to time.
Additionally, Employee shall continue to serve as a member of the Company's
Board of Directors during the Term of this Agreement.

        b.    Other Activities:    Except upon the prior written consent of the
Company, Employee will not (i) accept any other employment, or (ii) engage,
directly or indirectly, in any other business activity (whether or not pursued
for pecuniary advantage) that is or may be in conflict with, or that might place
Employee in a conflicting position to that of, the Company.

        3.    Compensation    

        In consideration of the services to be rendered under this Agreement,
and subject to the approval of the Compensation Committee of the Company's Board
of Directors:

        a.     The Company shall pay Employee a base annual salary of $500,000,
payable in accordance with the Company's standard payroll practices. Employee's
salary will be reviewed from time to time in accordance with Company's
established procedures for adjusting salaries for similarly situated employees.
Notwithstanding the preceding sentence, upon the first anniversary of the
commencement of the Term (as defined in Section 4 below) of this Agreement,
Employee's base annual salary shall be increased to a minimum of $575,000;

        b.     Employee shall be entitled to participate in the Company's
established incentive plan(s) for senior executives with a target bonus of 100%
of Employee's base salary and a maximum bonus of up to 200% of Employee's base
salary. Notwithstanding the preceding sentence, during each of the Company's
2004, 2005, 2006 and 2007 Fiscal Years, Employee shall also be entitled to
participate in an individual performance-based bonus program with performance
targets as shall be established by the Company's Board of Directors and
reasonably agreed upon by Employee (the "CEO Incentive Program"). Subject to
Employee's achievement of 100% of the performance targets as shall be
established pursuant to the preceding sentence, Employee's minimum annual bonus
under the CEO Incentive Program shall be as follows:

Company Fiscal Year


--------------------------------------------------------------------------------

  Target Bonus

--------------------------------------------------------------------------------

2004   $ 500,000 2005   $ 400,000 2006   $ 300,000 2007   $ 300,000

Any bonus paid to Employee under the Company's established incentive plan(s) for
senior executives referred to in the first sentence of this Section 3.b. shall
be a credit against and shall be deducted from any obligation of the Company to
Employee under the CEO Incentive Plan. In addition, Employee shall be eligible
to participate in the Company's benefit plans and to receive prerequisites of
employment as established by Company, and as may be amended from time to time in
Company's sole discretion;

        c.     The Company shall issue to Employee the New Hire Options pursuant
to the terms and conditions of the Company's 1993 Amended and Restated Flexible
Stock Incentive Plan (the "Plan") with a grant date as of the date of
commencement of employment specified in Section 2(a) above and priced at the
closing price of JDS Uniphase on NASDAQ on the date of the grant. The rights and
obligations of the Company and Employee with respect to the New Hire Options
shall be governed by the terms of the Plan and the Grant Agreement for the New
Hire Options, and shall vest 25% on the first anniversary of the grant and in
equal quarterly installments thereafter such that the entire New Hire Option
grant shall be fully vested in four years, subject to the possible acceleration
of the exercisability of such options as provided in Sections 5.a., 5.e. and
5.g. below. In addition, and subject to Employee's achievement of such

3

--------------------------------------------------------------------------------




performance goals as shall be determined by the Company's Board of Directors in
its sole discretion, Employee shall be eligible for further stock option grants
under the Company's then effective equity incentive plans as such plans may be
approved from time to time by the Company's shareholders and Board of Directors.
Such stock option grants shall be of a size consistent with Employee's position
as Chief Executive Officer. Employee and the Company agree that the following
would be the minimum number of stock options that would be the minimum deemed to
be consistent with such position: (i) 1,000,000 stock options during the first
through twelfth months of the Term (as defined in Section 4 below) of this
Agreement, and (ii) 500,000 stock options during the thirteenth through
eighteenth months of the Term of this Agreement;

        d.     The Company shall pay Employee a one-time new hire bonus of
$500,000 (gross), which bonus shall be earned and payable with Employee's first
paycheck following commencement of employment (the "New Hire Bonus"); and

        e.     The Company shall provide to Employee a one time cash bonus (the
"Stock Purchase Bonus") of $250,000 (which shall be fully grossed up to account
for applicable deductions and withholdings) which shall be used by Employee to
purchase common stock of the Company on NASDAQ, pursuant to the terms and
conditions of the Stock Purchase Agreement attached hereto as Appendix A and
which is incorporated by reference.

        4.    Term    

        The term (the "Term") of this Agreement shall commence on September 1,
2003 and shall expire on August 31, 2007 unless sooner terminated as provided
herein (the date of termination of this Agreement, the "Expiration Date").
Notwithstanding the foregoing, on the fourth anniversary of the date of this
Agreement, and on the anniversary date of each one year period thereafter (a
"Renewal Date") the Term will be automatically extended for an additional
one-year period unless, not later than 180 days prior to such a Renewal Date,
the Company provides written notice to Employee that it has elected not to
extend the Term of this Agreement.

        5.    Termination.    

        a.    Termination Benefits Under Certain Circumstances.    If the
Employee's employment is terminated, prior to the expiration of the Term, by the
Company (other than for Cause) other than by the Company following a Change of
Control, as the result of the Death or Disability of the Employee, or by the
Employee for Good Reason other than Good Reason as that term is defined in
Section 1(b)(iv) above, conditioned upon the Employee's executing and delivering
to the Company a release of claims, reasonably acceptable to the Company,
Employee will be entitled to the following benefits in full satisfaction of any
statutory, contractual or common law entitlements which Employee has or could
have as a result of the termination of the Term:

          (i)  the Company shall pay to the Employee, in one lump sum, an amount
equal to (A) any accrued but unpaid wages, and either (B) if termination of
employment occurs on or prior to the second anniversary of the date of this
Agreement, three years' salary, at the Employee's annual salary in effect on the
Effective Date, plus three years' bonus (calculated based on the average of the
bonus awarded to Employee in each of the previous two years of employment by the
Company or, if termination occurs prior to the completion of two years of
employment, each such "missing" year calculated as the amount listed in
Section 3.b. pursuant to the CEO Incentive Plan for the applicable fiscal year),
or (C) if termination of employment occurs after the second anniversary of the
date of this Agreement, two years' salary, at the Employee's annual salary in
effect on the Effective Date, plus two years' bonus (calculated based on the
average of the bonus awarded to Employee in each of the previous two years of
employment by the Company). All amounts paid to Employee pursuant to the terms
of this Section 5.a.(i) shall be reduced by any amounts to which Employee is
otherwise entitled under

4

--------------------------------------------------------------------------------

any statutory or Company long or short term disability plan and any required
withholdings or deductions;

         (ii)  Employee's right, title and entitlement to any unvested options
or any other securities or similar incentives which have been granted or issued
to Employee as of the Effective Date, which would have vested in either the
(A) three year period immediately following the Effective Date (in the event of
termination of employment on or prior to the second anniversary of the date of
this agreement), or (B) two year period immediately following the Effective Date
(in the event of termination of employment after to the second anniversary of
the date of this agreement), shall immediately vest, free from any restrictions
other than those imposed by applicable state and federal securities laws,
provided that all such securities shall continue to be exercisable (if
applicable) for 90 days from the Effective Date or until the term such
securities would have otherwise expired (if applicable), whichever is earlier;
and

        (iii)  should Employee elect COBRA benefits continuation following
termination of employment the Company shall pay the full cost to Employee for
the full 18 month COBRA period and the Company shall thereafter provide
Employee, in one lump sum, an amount equal to the cost of reasonably comparable
health insurance benefits for Employee and Employee dependents for a period of
six (6) months. All amounts payable pursuant to this Section 5.a.(iii) shall be
grossed-up to the extent such amounts are determined to be a taxable benefit.

Such payments and other consideration payable by the Company pursuant to this
Section 5.a. shall be accepted by Employee, or his heirs as the case may be, in
exchange for a full and complete release by Employee of all causes of action,
claims or other rights that he may have against the Company arising in
connection with his employment or pursuant to this Agreement. The Company shall
have no obligations under this Section 5.a. with respect to any termination of
the Term for any reason other than as specified in the first sentence of this
paragraph.

        b.    Termination For Cause:    This Agreement shall terminate
immediately upon the termination of Employee for Cause. Thereafter, all
obligations of Company under this Agreement shall cease.

        c.    By Death:    Employee's employment shall terminate automatically
upon the death of Employee. Company shall pay to Employee's beneficiaries or
estate, as appropriate, the compensation set forth in Section 5.a. Thereafter,
all obligations of Company under this Agreement shall cease. Nothing in this
Section shall affect any entitlement of Employee's heirs to the benefits of any
life insurance plan or other applicable benefits.

        d.    By Disability:    If Employee suffers from a Disability, then, to
the extent permitted by law, Company may terminate Employee's employment.
Company shall pay to Employee the compensation set forth in Section 5.a.
Thereafter, all of Company's obligations under this Agreement shall cease.
Nothing in this Section shall affect Employee's rights under any disability plan
in which he is a participant.

        e.    Benefits in the Event of Employee's Termination following a Change
of Control.    If the Employee's employment is terminated, prior to the
expiration of the Term, by the Company following a Change of Control, or by
Employee for Good Reason as that term is defined in Section 1.b.(iv) above
(i.e., Employee's resignation within six (6) months of a Change of Control),
conditioned upon the Employee's executing and delivering to the Company a
release of claims, reasonably acceptable to the Company, Employee will be
entitled to the following benefits in full

5

--------------------------------------------------------------------------------




satisfaction of any statutory, contractual or common law entitlements which
Employee has or could have as a result of the termination of the Term:

          (i)  the Company shall pay to the Employee, in one lump sum, an amount
equal to (A) any accrued but unpaid wages, (B) three years' salary, at the
Employee's annual salary in effect on the Effective Date, plus (C) three years'
bonus (calculated based on the average of the bonus awarded to Employee in each
of the previous three years of employment by the Company or, if termination
occurs prior to the completion of three years of employment, each such "missing"
year calculated as the amount listed in Section 3.b. pursuant to the CEO
Incentive Plan for the applicable fiscal year, minus any amounts to which
Employee is otherwise entitled under any statutory or Company long or short term
disability plan and minus any required withholdings or deductions;

         (ii)  Employee's right, title and entitlement to any unvested options
or any other securities or similar incentives which have been granted or issued
to Employee as of the Effective Date, which would have vested in the three year
period immediately following the Effective Date, shall immediately vest, free
from any restrictions (other than those imposed by applicable state and federal
securities laws), provided that all such securities shall continue to be
exercisable (if applicable) for 90 days from the Effective Date or until the
term such securities would have otherwise expired (if applicable), whichever is
earlier; and

        (iii)  should Employee elect COBRA benefits continuation following
termination of employment the Company shall pay the full cost to Employee for
the full 18 month COBRA period and the Company shall thereafter provide
Employee, in one lump sum, an amount equal to the cost of reasonably comparable
health insurance benefits for Employee and Employee dependents for a period of
six (6) months. All amounts payable pursuant to this Section 5.e.(iii) shall be
grossed- up to the extent such amounts are determined to be a taxable benefit.

Such payments and other consideration payable by the Company pursuant to this
Section 5.e. shall be accepted by Employee, or his heirs as the case may be, in
exchange for a full and complete release by Employee of all causes of action,
claims or other rights that he may have against the Company arising in
connection with his employment or pursuant to this Agreement. The Company shall
have no obligations under this Section 5.e. with respect to any termination of
the Term for any reason other than as specified in the first sentence of this
Section.

        f.    Certain Additional Payments by Company:    Notwithstanding
anything in this Agreement to the contrary, in the event that Employee becomes
entitled to any of the payments or benefits provided under this Section 5 as a
result of Employee's resignation for Good Reason pursuant to Section 1.b.(iv)
hereinabove or Employee's termination without cause following a Change of
Control and such payments or benefits result in Employee being subject to the
golden parachute excise tax imposed by Section 4999 of the Internal Revenue
Code, the Company shall make such additional payment as will make executive
whole for such tax obligation, as set forth in Appendix B, which is incorporated
herein by reference.

        g.    Benefits in the Event of Nonrenewal of the Term:    In the event
that the Company provides notice in accordance with the provisions of Section 4
above of its intent not to renew the Term for an additional one year period, and
conditioned upon the Employee's executing and delivering to the Company a
release of claims, reasonably acceptable to the Company, Employee will be
entitled to the following benefits as of the Effective Date in full satisfaction
of any statutory, contractual or

6

--------------------------------------------------------------------------------




common law entitlements which Employee has or could have as a result of the
termination of the Term:

          (i)  the Company shall pay to the Employee, in one lump sum, an amount
equal to (A) one year's salary, at the Employee's annual salary in effect on the
Effective Date, plus (B) one year's bonus (calculated based on the average of
the actual bonus awarded to Employee in each of the previous three years of
employment by the Company) minus any required withholdings or deductions;

         (ii)  Employee's right, title and entitlement to any unvested options
or any other securities or similar incentives which have been granted or issued
to Employee as of the Effective Date and which would otherwise have vested
according to their terms within 12 months of the Effective Date shall
immediately vest, free from any restrictions (other than those imposed by
applicable state and federal securities laws), and all such securities shall
continue to be exercisable (if applicable) until the earlier of (1) as provided
in the applicable plan or grant agreements (but in no event less than 90 days)
following the Effective Date; or (2) until such term of such options or other
such securities would have otherwise expired (if applicable); and

        (iii)  should Employee elect COBRA benefits continuation following
termination of employment the Company shall pay the full cost to Employee for
the full 18 month COBRA period and the Company shall thereafter provide
Employee, in one lump sum, an amount equal to the cost of reasonably comparable
health insurance benefits for Employee and Employee dependents for a period of
six (6) months. All amounts payable pursuant to this Section 5(g)(iii) shall be
grossed-up to the extent such amounts are determined to be a taxable benefit.

        6.    Termination Obligations    

        a.    Return of Company's Property:    Employee hereby acknowledges and
agrees that all personal property, including, without limitation, all books,
manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and equipment furnished to or
prepared by Employee in the course of or incident to Employee's employment,
belong to Company and shall be promptly returned to Company upon termination of
Employee's employment.

        b.    Cooperation in Pending Work:    Following any termination of
Employee's employment, Employee shall fully cooperate with Company in all
matters relating to the winding up of pending work on behalf of Company and the
orderly transfer of work to other employees of Company. Employee shall also
cooperate in the defense of any action brought by any third party against
Company that relates in any way to Employee's acts or omissions while employed
by Company.

        7.    Notices    

        All notices or other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand or mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed to Company:

JDS Uniphase Corporation
1768 Automation Parkway
San Jose, California 94131
Attention: Office of the General Counsel

and to Employee at:


7

--------------------------------------------------------------------------------






        Employee and the Company shall provide written notice to the other
(which, notwithstanding any other provision within this section, may be provided
by hand delivery, first class mail or electronic mail) of any changes to the
addresses above.

8.Entire Agreement

        Subject to the last sentence of this paragraph, the terms of this
Agreement are intended by the parties to be the final and exclusive expression
of their agreement with respect to the employment of Employee by Company and may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements. Subject to the last sentence of this paragraph, the parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement. To
the extent that the practices, policies, or procedures of Company, now or in the
future, apply to Employee and are inconsistent with the terms of this Agreement,
the provisions of this Agreement shall control. Notwithstanding the foregoing,
nothing in this agreement shall limit or modify, in any manner, any existing or
future agreement between the Employee and the Company relating to proprietary
information, inventions, treatment of confidential information, non-competition
or employee benefits or incentive plans.

        9.    Amendments, Waivers    

        This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Employee and by a duly authorized
representative of Company other than Employee. No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein.

        Employee and the Company each specifically agree and acknowledge that
they each waive recourse to any remedies in tort, and further agree and
acknowledge their intent that all rights and liabilities pertaining to the
cessation of the employment relationship between them, where such cessation
occurs on or before the Expiration Date, be as set out in this Agreement (or in
any subsequent modification of this Agreement, provided that the modification is
in writing and signed by both parties).

        10.    Assignment; Successors and Assigns    

        Employee agrees that Employee will not assign, sell, transfer, delegate
or otherwise dispose of, whether voluntarily or involuntarily, or by operation
of law, any rights or obligations under this Agreement, nor shall Employee's
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those enumerated above.

        11.    Severability; Enforcement    

        If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

8

--------------------------------------------------------------------------------



        12.    Governing Law    

        The validity, interpretation, enforceability, and performance of this
Agreement, other than Section 4, shall be governed by and construed in
accordance with the law of the State of California.

        13.    Employee Acknowledgment    

        The parties acknowledge (a) that they have consulted with or have had
the opportunity to consult with independent counsel of their own choice
concerning this Agreement, and (b) that they have read and understand the
Agreement, are fully aware of its legal effect, and have entered into it freely
based on their own judgment and not on any representations or promises other
than those contained in this Agreement.

        14.    Date of Agreement    

        The parties have duly executed this Agreement as of the date first
written above.

JDS UNIPHASE CORPORATION
 
 
 
  By: /s/  CHRISTOPHER S. DEWEES      

--------------------------------------------------------------------------------

  /s/  KEVIN KENNEDY      

--------------------------------------------------------------------------------

Name: Christopher S. Dewees   Kevin Kennedy, Ph.D. Its: Senior Vice President
and General Counsel    

9

--------------------------------------------------------------------------------


APPENDIX A

STOCK PURCHASE AGREEMENT


        This Stock Purchase Agreement ("Agreement"), dated August     , 2003, is
between JDS Uniphase Corporation (the "Company") and Dr. Kevin Kennedy (the
"Employee").

PREMISES

        WHEREFORE,

1.Employee has been offered and desires to accept employment by Company; and

2.Pursuant to the Employment Agreement executed concurrently with this Agreement
(the "Employment Agreement") Company is to provide Employee with a Stock
Purchase Bonus which is to be used by Employee to purchase common stock of the
Company; and

3.Company and Employee wish to memorialize the terms that shall apply to said
Stock Purchase Bonus and stock purchase;


AGREEMENT

        NOW, THEREFORE, based on the foregoing premises and in consideration of
the commitments set forth below, Employee and Company agree as follows:

        1.    Definitions    

        Capitalized terms used but not expressly defined in this Agreement shall
have the meanings given such terms in the Employment Agreement.

        a.     "Repurchase Right" shall have such meaning as is defined in
Section 3 below.

        b.     "Shares" shall have such meaning as is defined in Section 2
below.

        c.     "Vest" shall mean that the Shares, or a portion thereof, are no
longer subject to the Repurchase Right

        2.    Purchase of Company Common Stock    

        Employee shall apply the Stock Purchase Bonus toward the purchase of
shares of Company common stock on the open market (the "Shares"). In order to
effectuate the purchase of the Shares, the Company shall provide the Stock
Purchase Bonus directly to a Company designated broker (the "Designated Broker")
in the name of Employee. The Designated Broker shall utilize the Stock Purchase
Bonus, less brokerage fees, to purchase the Shares on Employee's behalf and
shall transfer the Shares to Employee's account. The Designated Broker also will
advise Employee and the Company in regards to the Shares of the: (a) the date on
which the Shares were purchased (the "Vesting Commencement Date"), (b) the
number of Shares purchased, and (c) the purchase price per share.

        3.    Transfer Restrictions and Repurchase Right    

        Employee agrees that, prior to Vesting (as defined in Section 4 below),
the Shares

        a.     may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of; and

        b.     shall be subject to a right of repurchase, in favor of the
Company (the "Repurchase Right"). The Repurchase Right shall be exercisable by
the Company at any time during the ninety (90) day period immediately following
the Effective Date (the "Share Repurchase Period"). The Repurchase Right may be
exercised only as to that portion of the Shares that have not vested pursuant to
the terms of the Vesting Schedule as of the date designated as that on which the

10

--------------------------------------------------------------------------------




repurchase is to be effected pursuant to this Section 3.b. The Company may
exercise the Repurchase Right by providing Employee with written notice
delivered to Employee during the Share Repurchase Period. The notice shall
indicate the number of Shares to be repurchased and the date on which the
repurchase is to be effected, such date to be not later than the last day of the
Share Repurchase Period. On the date on which the repurchase is to be effected,
the Company and/or its assigns shall pay to Employee, in cash or cash
equivalents, an amount equal to the lesser of (a) the original purchase price
per Share, or (b) the fair market value of the Company's common stock on NASDAQ
on the date of repurchase. The Repurchase Right shall terminate with respect to
any Shares for which it is not timely exercised.

        In the event of any stock split or stock dividend, any new, substituted
or additional securities distributed with respect to the Shares shall be
immediately subject to the Repurchase Right, but only to the extent the Shares
are subject to the Repurchase Right at such time.

        4.    Vesting Schedule    

        Subject to Employee's continued employment under the Employment
Agreement, the Repurchase Right shall lapse in accordance with the following
schedule (the "Vesting Schedule"): 100% of the Shares shall vest six months
after the Vesting Commencement Date. Notwithstanding the Vesting Schedule, in
the event Employee's employment under the Employment Agreement is terminated as
a result of (a) Employee's death or Disability, or (b) Employee's resignation
within six (6) months of a Change of Control, all Shares not vested as of the
Effective Date shall be accelerated and shall be fully vested and the Repurchase
Right as to such previously unvested Shares shall lapse.

        5.    Short Swing Profits Representation    

        Employee represents and affirms that (a) Employee has not sold any
shares of common stock of the Company during the six months immediately
preceding the date of this Agreement, and (b) Employee shall not sell any shares
of the Company's common stock during the six months immediately following the
date of this Agreement without first obtaining the Company's written
confirmation that such sale would not result in any liability for short-swing
profits under Section 16 of the Securities Exchange Act of 1934.

        6.    Federal Tax Consequences    

        Set forth below is a brief summary as of the date of this Agreement of
some of the federal tax consequences of the purchase and disposition of the
Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. EMPLOYEE SHOULD CONSULT A TAX ADVISER BEFORE PURCHASING
OR DISPOSING OF THE SHARES.

        a.    Section 83(b) Election For Purchase of Share Subject to
Vesting.    Because the Shares have not yet vested pursuant to the Vesting
Schedule set forth in this Agreement, under Section 83 of the Internal Revenue
Code (the "Code") the excess of the fair market value of the Shares on the date
any forfeiture restrictions applicable to the Shares lapse over the purchase
price paid for the Shares will be reportable as ordinary income on the lapse
date. For this purpose, the term "forfeiture restrictions" includes the right of
the Company to repurchase the Shares pursuant to the Repurchase Right provided
above. Employee may elect under Section 83(b) of the Code to be taxed at the
time the Shares are purchased, rather than when and as the Shares cease to be
subject to the forfeiture restrictions. Such election (the "83(b) Election")
must be filed with the Internal Revenue Service within thirty (30) days after
the date Shares are purchased. If an 83(b) Election is made, the excess of the
fair market value of the Shares on the date of purchase over the purchase price
paid for the Shares will be reportable as ordinary income. Even though the fair
market value of the Shares on the date of purchase equals the purchase price
paid (and thus no tax is payable), the 83(b) Election must be made to avoid
adverse tax consequences in the future. THE FORM

11

--------------------------------------------------------------------------------

FOR MAKING THIS 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT. EMPLOYEE
UNDERSTANDS THAT FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY
(30)-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY EMPLOYEE AS
THE FORFEITURE RESTRICTIONS LAPSE.

        EMPLOYEE MAY SIGN (BUT SHOULD NOT DATE) THE 83(b) ELECTION ATTACHED TO
THIS AGREEMENT. THE COMPANY WILL FILE THE 83(b) ELECTION ON EMPLOYEE'S BEHALF.
THE ADDRESS OF THE IRS SERVICE CENTER WHERE EMPLOYEE FILES EMPLOYEE'S ANNUAL
FEDERAL TAX RETURNS IS                        .

        EMPLOYEE ACKNOWLEDGES THAT IT IS EMPLOYEE'S SOLE RESPONSIBILITY, AND NOT
THE COMPANY'S, TO FILE A TIMELY 83(b) ELECTION UNDER CODE SECTION 83(b), EVEN IF
THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON EMPLOYEE'S BEHALF.

        b.    Disposition of Shares.    If Shares are held for more than one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.

        7.    Notices    

        All notices or other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand or mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed to Company:

JDS Uniphase Corporation
1768 Automation Parkway
San Jose, California 94131
Attention: Office of the General Counsel

and to Employee at:



        Employee and the Company shall provide written notice to the other
(which, notwithstanding any other provision within this section, may be provided
by hand delivery, first class mail or electronic mail) of any changes to the
addresses above.

        8.    Entire Agreement    

        Subject to the last sentence of this paragraph, the terms of this
Agreement are intended by the parties to be the final and exclusive expression
of their agreement with respect to the subject matter thereof and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements. This Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement. To
the extent that the practices, policies, or procedures of Company, now or in the
future, apply to Employee and are inconsistent with the terms of this Agreement,
the provisions of this Agreement shall control.

        9.    Amendments, Waivers    

        This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Employee and by a duly authorized
representative of Company other than Employee. No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power

12

--------------------------------------------------------------------------------


under this Agreement preclude any other or further exercise thereof, or the
exercise of any other right, remedy, or power provided herein.

        10.    Assignment; Successors and Assigns    

        Employee agrees that Employee will not assign, sell, transfer, delegate
or otherwise dispose of, whether voluntarily or involuntarily, or by operation
of law, any rights or obligations under this Agreement, nor shall Employee's
rights be subject to encumbrance or the claims of creditors. Any purported
assignment, transfer, or delegation shall be null and void. Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors, and permitted assigns, and shall not benefit any
person or entity other than those enumerated above.

        11.    Severability; Enforcement    

        If any provision of this Agreement, or the application thereof to any
person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.

        12.    Governing Law    

        The validity, interpretation, enforceability, and performance of this
Agreement shall be governed by and construed in accordance with the law of the
State of California.

        13.    Employee Acknowledgment    

        The parties acknowledge (a) that they have consulted with or have had
the opportunity to consult with independent counsel of their own choice
concerning this Agreement, and (b) that they have read and understand the
Agreement, are fully aware of its legal effect, and have entered into it freely
based on their own judgment and not on any representations or promises other
than those contained in this Agreement.

[Remainder of Page Intentionally Left Blank]

13

--------------------------------------------------------------------------------

        14.    Date of Agreement    

        The parties have duly executed this Agreement as of the date first
written above.

JDS UNIPHASE CORPORATION
 
 
 
  By: /s/  CHRISTOPHER S. DEWEES      

--------------------------------------------------------------------------------

  /s/  KEVIN KENNEDY      

--------------------------------------------------------------------------------

Name: Christopher S. Dewees   Kevin Kennedy, Ph.D. Its: Senior Vice President
and General Counsel    

14

--------------------------------------------------------------------------------


APPENDIX B


        A.    Certain Additional Payments by the Company    

        (a)   Subject to and as provided by Section 5(f) of this Agreement, in
the event it shall be determined that any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change of Control (or any of its affiliated entities) to or
for the benefit of Employee (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Appendix A) (the "Payments") would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or any interest or penalties are incurred by Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), then the Company
shall pay to Employee an additional payment (a "Gross-Up Payment") in an amount
such that after payment by Employee of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Employee retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and
(y) the product of any deductions disallowed because of the inclusion of the
Gross-up Payment in Employee's adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-up Payment is to be made. For purposes of determining the amount of the
Gross-up Payment, the Employee shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, (ii) pay applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes and (iii) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-up Payment in the Employee's adjusted gross income. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing any cash payments, unless an alternative method of reduction is elected
by Employee. For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable under this Agreement (and no other Payments) shall be reduced.
If the reduction of the amounts payable hereunder would not result in a
reduction of the Payments to the Safe Harbor Cap, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

        (b)   Subject to the provisions of this Appendix B (a), all
determinations required to be made under this Appendix B, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment, the
reduction of the Payments to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as of the date immediately prior
to the Change of Control (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and Employee within thirty (30) days
of the receipt of notice from the Company or the Employee that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
"Determination"). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
Employee may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any reasonable agreement requested by the Accounting Firm in connection
with the performance of the services hereunder. The Gross-up Payment under this
Appendix B with respect to any Payments shall be made no later than sixty
(60) days following such Payment. If the Accounting Firm determines that no
Excise Tax is payable by Employee, it shall furnish Employee

15

--------------------------------------------------------------------------------




with a written opinion to such effect, and to the effect that failure to report
the Excise Tax, if any, on Employee's applicable federal income tax return will
not result in the imposition of a negligence or similar penalty. In the event
the Accounting Firm determines that the Payments shall be reduced to the Safe
Harbor Cap, it shall furnish Employee with a written opinion to such effect. The
Determination by the Accounting Firm shall be binding upon the Company and
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
("Underpayment") or Gross-up Payments are made by the Company which should not
have been made ("Overpayment"), consistent with the calculations required to be
made hereunder. In the event that the Employee thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest, to the extent not already within the
Excise Tax, at the rate provided in Section 1274(b)(2)(B) of the Code) shall be
promptly paid by the Company to or for the benefit of Employee. In the event the
amount of the Gross-up Payment exceeds the amount necessary to reimburse the
Employee for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Employee (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company. Employee shall cooperate, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

16

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10



PREMISES
AGREEMENT
APPENDIX A STOCK PURCHASE AGREEMENT
APPENDIX B
